                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  JAMES D. DUNCAN,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
  v.                                               )       No.     3:20-MC-054-TAV-HBG
                                                   )
  ANDERSON COUNTY, TN,                             )
  JAMES LANDRY, and                                )
  RIDGEVIEW MENTAL HEALTH,                         )
                                                   )
                  Defendants.                      )


                                      JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with

 this order:

        1.        Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 9] is
                  GRANTED;

        2.        Plaintiff is ASSESSED the civil filing fee of $350.00;

        3.        The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
                  the filing fee to the Clerk in the manner set forth in the accompanying
                  memorandum opinion;

        4.        The Clerk is DIRECTED to provide a copy of the memorandum opinion and
                  this order to the custodian of inmate accounts at the institution where Plaintiff
                  is now confined and the Court’s financial deputy;

        5.        Even liberally construing the complaint in favor of Plaintiff, it fails to state a
                  claim upon which relief may be granted under 42 U.S.C. § 1983;

        6.        Accordingly, this action is DISMISSED pursuant to 28 U.S.C.
                  §§ 1915(e)(2)(B) and 1915(A);

        7.        Because the Court CERTIFIED in the memorandum opinion that any appeal
                  from this order would not be taken in good faith, should Plaintiff file a notice



Case 3:20-mc-00054-TAV-HBG Document 13 Filed 11/25/20 Page 1 of 2 PageID #: 47
             of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.
             § 1915(a)(3); Fed. R. App. P. 24; and

       8.    The Clerk is DIRECTED to close the file.

       ENTER:


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                         2

Case 3:20-mc-00054-TAV-HBG Document 13 Filed 11/25/20 Page 2 of 2 PageID #: 48
